Exhibit 10.9

 

MASTER RIGHT OF FIRST REFUSAL AGREEMENT

 

(Finance and Acquisition Opportunities)

 

THIS MASTER RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”), is made as of
this 1st day of December, 2014 (the “Effective Date”), by and between EPT SKI
PROPERTIES, INC., a Delaware corporation (“EPR”), and PEAK RESORTS, INC., a
Missouri corporation (“Peak”).

 

RECITALS

 

A.                                    Peak and its affiliates acquire, develop,
construct, own, operate and manage ski resorts, related and ancillary
maintenance facilities, health care facilities, support facilities, food and
beverage facilities, pump houses, summer seasonal operated mountain coaster(s),
summer seasonal operated zip lines, together with other operations ancillary to
Peak’s ski resort facilities throughout the United States (such facility, a “Ski
Resort Facility”, and collectively, “Ski Resort Facilities”).

 

B.                                    Peak has agreed that prior to it or its
affiliates undertaking any purchase, ground lease, sale/leaseback, management or
financing transaction with respect to any new or existing Ski Resort Facilities
(a “Proposed Transaction”), Peak shall first present such Proposed Transaction
to EPR and EPR shall have a right of first refusal to provide all or a portion
of the financing for the Proposed Transaction, all in accordance with, and
subject to, the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

IN CONSIDERATION of the mutual promises and covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by Peak and EPR, it is hereby agreed as follows:

 

1.                                      Right of First
Refusal.                   Subject to the terms and conditions hereinafter set
forth, Peak agrees to and commits to present to EPR all Ski Resort Facility
related Finance/Purchase Opportunities (hereinafter described) which Peak
desires to enter into during the Term (hereinafter defined).

 

2.                                      Submission of Finance/Purchase
Opportunities for Ski Resort Facilities.

 

(A)                               If at any time during the term of this
Agreement, Peak desires to enter into a Proposed Transaction with respect to a
proposed Ski Resort Facility (individually, a “Finance/Purchase Opportunity” and
collectively, the “Finance/Purchase Opportunities”), Peak hereby shall notify
EPR of such Finance/Purchase Opportunity in writing, which notification (the
“Notice”) shall set forth all material terms and conditions of the
Finance/Purchase Opportunity, and, to the extent applicable, shall attach or
include the following:

 

1

 





--------------------------------------------------------------------------------

 

 

(i)                                 the proposed purchase contract, loan
commitment, loan agreement, term sheet or letter of intent relating to such
Finance/Purchase Opportunity;

 

(ii)                                a detailed description of the Proposed
Transaction;

 

(iii)                               list of current and proposed (including Peak
and Affiliates) list of ski resorts in the metropolitan statistical area;

 

(iv)                               competitive analysis; and

 

(v)                                such other information and due diligence
materials as may be reasonably requested by EPR to evaluate whether EPR desires
to consummate such Proposed Transaction.

 

(B)                               EPR shall have seven (7) business days (the
“Evaluation Period”) following receipt of the Notice and all information and
materials referenced in Section 2(A) above (as may be modified by agreement
between EPR and Peak), to determine whether EPR desires to enter into the
Proposed Transaction.

 

(C)                               If EPR desires to accept the Finance/Purchase
Opportunity, EPR shall give written notice to Peak (the “Election Notice”) on or
prior to the expiration of the Evaluation Period that it desires to accept the
Finance/Purchase Opportunity.

 

(D)                               After delivery of an Election Notice, EPR
shall seek approval of the Finance/Purchase Opportunity on the terms set forth
in the Notice from EPR’s parent company investment committee and such other
internal approvals as may be necessary. EPR shall have seven (7) business days
(the “Approval Period”) following delivery of the Election Notice and all
information and materials referenced in Section 2(A) above (as may be modified
by agreement between EPR and Peak), to obtain such approvals and give written
notice to Peak (the “Approval Notice”) on or prior to the expiration of the
Approval Period that it has accepted the Finance/Purchase Opportunity, which
shall be a binding commitment of EPR to finance the Proposed Transaction on the
terms set forth in the Notice, subject to the terms of this Agreement and any
subsequent agreement executed by EPR. Delivery of an Election Notice shall not
constitute EPR’s final approval of a Finance/Purchase Opportunity and nothing
shall bind EPR to a Finance/Purchase Opportunity unless and until EPR delivers
an Approval Notice.

 

(E)                                If EPR delivers an Approval Notice committing
to the Proposed Transaction for the Finance/Purchase Opportunity, then EPR and
Peak shall enter into the Proposed Transaction on the terms set forth in the
Notice, but on and subject to satisfaction of any reasonable conditions EPR may
have with respect to closing, including without limitation EPR’s review, to its
reasonable satisfaction, of title, surveys, zoning, and all other due diligence
materials relating to the Proposed Transaction; and completion of all
inspections of the Ski Resort Facility, including environmental site
assessments, to EPR’s satisfaction.

 

(F)                                 Upon, and simultaneously with, the closing
of the Proposed Transaction, EPR and Peak will execute and deliver any documents
necessary or required in order to consummate the Proposed Transaction on the
terms set forth in the Notice.

 

2

 





--------------------------------------------------------------------------------

 

 

(G)                               In the event that EPR does not accept the
Finance/Purchase Opportunity within the Approval Period, then Peak shall have
the right to enter into the Proposed Transaction independently of EPR or to seek
alternative financing and enter into such Proposed Transaction provided that
such transaction shall be on substantially the same terms as set forth in the
Notice from Peak.

 

(H)                              Peak’s obligation to present EPR with
Finance/Purchase Opportunities, as provided for in Section 2(A) above, shall
cease upon the earlier of (i) seven (7) years from the Effective Date of this
Agreement or (ii) EPR’s acceptance of Financing/Purchase Opportunities having a
total value, in the aggregate, equal to or greater than Two Hundred Fifty
Million and No/100 Dollars ($250,000,000.00).

 

3.                                      Conventional Financing.  Notwithstanding
anything to the contrary contained in this Agreement, Peak shall not be required
to submit for EPR’s review and consideration as a Finance/Opportunity any
Proposed Transaction with a national or state bank, savings and loan
institution, credit union, trust or insurance company, but specifically
excluding any real estate investment trust, hedge fund, or private equity fund
that, if consummated, would result in the contemplated Ski Facility Proposed
Transaction having a loan to value ratio of less than sixty percent (60%).

 

4.                                      Representations and Warranties.  Peak
and EPR hereby represent and warrant to each other as follows:

 

(A)                               Organization, Good Standing and Authority.

 

(i)                                     EPR (a) is a corporation validly
existing under the laws of the State of Delaware, (b) is duly qualified and
authorized to do business and is in good standing in every other jurisdiction
where the nature of its business requires such qualification, except to the
extent that any failure to so qualify or be in good standing would not have a
material adverse effect on its ability to perform its obligations under this
Agreement, (c) has all requisite power and authority, and all requisite
governmental licenses and permits, to own and operate its properties and to
carry on its business as presently conducted, and (d) has the requisite power
and authority to enter into and perform its obligations under this Agreement.

 

(ii)                                  Peak (i) is a corporation validly existing
under the laws of the State of Missouri, (ii) is duly qualified and authorized
to do business and is in good standing in every other jurisdiction where the
nature of its business requires such qualification, except to the extent that
any failure to so qualify or be in good standing would not have a material
adverse effect on its ability to perform its obligations under this Agreement,
(iii) has all requisite power and authority, and all requisite governmental
licenses and permits, to own and operate its properties and to carry on its
business as presently conducted, and (iv) has the requisite power and authority
to enter into and perform its obligations under this Agreement.

 

3

 





--------------------------------------------------------------------------------

 

 

(B)                               Approval and Enforceability of Agreements.

 

(i)                                     The execution and delivery of this
Agreement and the performance of all of the covenants and agreements contained
herein have been duly authorized, ratified and confirmed by all necessary
corporate action on the part of EPR.  This Agreement has been duly and validly
executed and delivered by EPR.  This Agreement constitutes the legal, valid and
binding obligations of EPR, enforceable in accordance with its terms.

 

(ii)                                  The execution and delivery of this
Agreement and the performance of all of the covenants and agreements contained
herein has been duly authorized, ratified and confirmed by all necessary company
action on the part of Peak.  This Agreement has been duly and validly executed
and delivered by Peak.  This Agreement constitutes the legal, valid and binding
obligations of Peak, enforceable in accordance with its terms.

 

(C)                               Performance of Agreements Not a Breach or
Violation.

 

(i)                                     The execution, delivery and performance
by EPR of this Agreement:

 

(1)                                 do not and will not conflict with or result
in any breach of any of the provisions of or constitute a default under any
by-law, operating agreement, articles of organization, charter, mortgage,
indenture or other agreement or instrument to which EPR is a party or by which
it or its properties is bound;

 

(2)                                 do not conflict with or violate any law,
rule or regulation applicable to EPR;

 

(3)                                 do not require any approval or consent of
any trustee or holder of indebtedness or obligations or the shareholders of EPR
or any other person under any agreement to which EPR is a party or by which it
or its properties is bound, except such approvals or consents as have been duly
obtained and remain in full force and effect; and

 

(4)                                 do not require the consent, permit, license
or approval of, the giving of notice to, the registration with, or the taking of
any other action by or in respect of any governmental authority, except for
those consents, permits, licenses, approvals, notices, registrations or actions
as to which the failure to receive or undertake could not reasonably be expected
to result in a material adverse effect on the ability of EPR to perform its
obligations under this Agreement.

 

(ii)                                  The execution, delivery and performance by
Peak of this Agreement:

 

(1)                                 do not and will not conflict with or result
in any breach of any of the provisions of or constitute a default under any
by-law, operating agreement, articles of organization, charter, mortgage,
indenture or other agreement or instrument to which Peak is a party or by which
it or its properties is bound;

 

(2)                                 do not conflict with or violate any law,
rule or regulation applicable to Peak;

 

4

 





--------------------------------------------------------------------------------

 

 

(3)                                 do not require any approval or consent of
any trustee or holder of indebtedness or obligations or the members or
shareholders of Peak or any other person under any agreement to which Peak is a
party or by which it or its properties is bound, except such approvals or
consents as have been duly obtained and remain in full force and effect; and

 

(4)                                 do not require the consent, permit, license
or approval of, the giving of notice to, the registration with, or the taking of
any other action by or in respect of any governmental authority, except for
those consents, permits, licenses, approvals, notices, registrations or actions
as to which the failure to receive or undertake could not reasonably be expected
to result in a material adverse effect on the ability of Peak to perform its
obligations under this Agreement.

 

(D)                               No Litigation.

 

(i)                                     There is no action or proceeding pending
or, to the best knowledge of EPR, after reasonable inquiry, threatened against
EPR before any court or governmental authority which questions the validity or
enforceability of this Agreement or would materially affect (a) the ability of
EPR to perform its obligations under such agreements, or (b) the ability of EPR
to own the Improvements as contemplated by this Agreement.

 

(ii)                                  There is no action or proceeding pending
or, to the best knowledge of Peak, after reasonable inquiry, threatened against
Peak before any court or governmental authority which questions the validity or
enforceability of this Agreement or would materially affect (a) the ability of
Peak to perform its obligations under this Agreement, or (b) the ability of Peak
to construct the Improvements as contemplated by this Agreement.

 

(E)                                No Violations of Applicable Law.  Neither EPR
nor Peak, as applicable, is in violation of any law, rule or regulation
applicable to its assets, business or operations, which violation might
materially impair its ability to perform its obligations under this Agreement.

 

(F)                                 Broker’s Fee.  As of the Effective Date,
neither EPR nor Peak has employed and neither is liable for the payment of any
fee to any investment banker, finder, broker, agent, government official,
consultant or similar person (“Broker”) in connection with the transactions
contemplated by this Agreement, and each agrees to indemnify the other against
any claim for commissions made by any such persons claiming to have been
employed by such party.  Peak shall pay 100% of the fees and commissions due any
such Broker in connection with any Facility as and when the same come due.

 

(G)                               Notices.  Any notice or demand which either
party hereto either is required to or may desire to serve upon the other, must
be in writing, and shall be sufficiently served if (i) personally delivered,
(ii) sent by registered or certified mail, postage prepaid, or (iii) sent by
commercial overnight carrier, and addressed, in the instance of EPR, to:

 

EPR Properties, Inc.

c/o EPR Properties

 

5

 





--------------------------------------------------------------------------------

 

 

Attention:  Asset Manager

909 Walnut, Suite 200

Kansas City, Missouri 64106

Telephone:                                   (816) 472-1700

Facsimile:                                         (816) 472-5794

 

with a copy to:

 

Stinson Leonard Street LLP

Attention:  Tim Laycock

1201 Walnut, Suite 2900

Kansas City, Missouri 64106

Telephone:                                   (816) 691-3179

E-mail: timothy.laycock@stinsonleonard.com

 

or any other address which Peak may be notified of in writing by EPR, and in the
instance of Peak, to:

 

Peak Resorts, Inc.

Attn: Stephen Mueller

17409 Hidden Valley Drive

Eureka, Missouri 63025

E-mail: smueller@skihv.com

 

with a copy to: Sandberg Phoenix & Von Gontard, P.C.

 

Attn: David Jones

120 S. Central Avenue, Suite 1420

St. Louis, Missouri 63105

E-Mail: djones@sandbergphoenix.com

 

or such other address of EPR may be notified in writing by Peak.  Such notice
shall be deemed to have been served within three (3) days of the time of the
mailing thereof or upon receipt in the event of personal service or overnight
courier; provided, however, that should such notice pertain to the change of
address to either of the parties hereto, such notice shall be deemed to have
been served upon receipt thereof by the party to whom such notice is given.

 

5.                                      Confidentiality.  Except as hereinafter
provided, from and after the execution of this Agreement, EPR and Peak shall
keep the contents of a Proposed Transaction and all Finance/Purchase
Opportunities confidential and shall not disclose the contents hereof or any
Finance/Purchase Opportunities except (a) to their representatives, consultants,
attorneys, accountants, engineers, surveyORS and other parties necessary for the
consummation of the contemplated transactions and except to the extent any such
disclosure is necessary in connection with the enforcement of the rights of EPR
or Peak hereunder, unless the other party consents to such disclosure, or (b) as
required to do so by law.

 

6.                                      Governing Law; Jurisdiction; Venue.  EPR
and Peak agree that the State of Missouri has a substantial relationship to the
parties and to the underlying transactions embodied

 

6

 





--------------------------------------------------------------------------------

 

 

in this Agreement, and in all respects (including, without limiting the
generality of the foregoing, matters of construction, validity and performance)
this Agreement and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of Missouri applicable to
contracts made and performed therein and all applicable law of the United States
of America.  To the fullest extent permitted by law, Peak hereby unconditionally
and irrevocably waives any claim to assert that the law of any other
jurisdiction governs this Agreement.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAWS OF THE STATE
OF MISSOURI, WITHOUT GIVING EFFECT TO ANY PRINCIPLES OF CONFLICT OF LAW.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF MISSOURI OR OF THE UNITED STATES FOR THE WESTERN DISTRICT
OF MISSOURI, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, PEAK HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  PEAK HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION, AND AGREES
NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS
JURISDICTION OVER PEAK.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF EPR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST PEAK IN ANY OTHER
JURISDICTION, INCLUDING THE COURTS OF THE STATE WHERE ANY FACILITY IS LOCATED. 
PEAK HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO
ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN
ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

7.                                      Severability.  If any term or provision
of this Agreement shall to any extent be held invalid or unenforceable, the
remaining terms and provisions of this Agreement shall not be affected thereby,
but each term and provision of this Agreement shall be valid and be enforced to
the fullest extent permitted by law.

 

8.                                      Attorney’s Fees.  Each party shall pay
the other party’s reasonable legal costs and attorney’s fees incurred in
successfully enforcing or defending against the other party with respect to any
covenants, terms or conditions of this Agreement.

 

9.                                      Entire Agreement; Amendments.  This
Agreement and the other documents referenced herein represent the entire
agreement between the parties relating to the matters set forth herein, and no
modification of this Agreement, and no waiver of the terms of either of said
instruments, shall be effective unless made in writing and duly executed by the
parties hereto.

 

7

 





--------------------------------------------------------------------------------

 

 

10.                               Successors and Assigns.  The covenants and
agreements herein contained shall bind and inure to the benefit of EPR, its
successors and permitted assigns, and Peak and its successors and permitted
assigns.

 

11.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be fully effective as an
original and all of which together shall constitute one and the same instrument.

 

12.                               Interpretation of Agreement.  The preambles
hereto are incorporated into and made a part of this Agreement.

 

8

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

 

PEAK RESORTS, INC.

 

a Missouri corporation

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

Stephen J. Mueller, Vice President

 

 

 

 

 

EPT SKI PROPERTIES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Gregory K. Silvers

 

Gregory K. Silvers, Vice President

 

 

S-1

 

 



--------------------------------------------------------------------------------